UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 02-30141
                          Summary Calendar


                         MICHAEL W. PALMER,


                                              Plaintiff-Appellant,


                               VERSUS


               RICHARD DANZIG, Secretary of the Navy,




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            CV 99-2675-J

                          August 16, 2002


Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      After a careful review of the record and the briefs of the

parties, we are persuaded that the district court correctly granted

summary judgment in favor of the defendant.

      The judgment of the district court is therefore affirmed

essentially for the reasons stated in the magistrate judge’s

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
thorough November 27, 2001 Order.

     AFFIRMED.




                                2